[Cite as Marimon v. Marimon, 2021-Ohio-3437.]



                        IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO



BRIAN MARIMON,                                  :   APPEAL NO. C-210137
                                                    TRIAL NO. DR-1400503
         Plaintiff-Appellant,                   :

   vs.                                          :
                                                       O P I N I O N.
AMANDA MARIMON,                                 :

         Defendant-Appellee.                    :




Appeal From: Hamilton County Court of Common Pleas, Domestic Relations
             Division

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: September 29, 2021



Dever Hoberg, LLC, and Scott A. Hoberg, for Plaintiff-Appellant,

Tibbs Law Firm and Jordan A. D’Addario, for Defendant-Appellee.
                     OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.


       {¶1}    Plaintiff-appellant Brian Marimon (“Father”) appeals a decision of the

trial court designating defendant-appellee Amanda Marimon (“Mother”) as the

residential parent for purposes of their children’s schooling in the parties’ shared-

parenting plan. Because we find no abuse of discretion with regard to the trial

court’s decision, we affirm.

                                       Background

       {¶2}    Mother and Father entered into a shared-parenting plan in 2014 with

respect to their three children, born in 2008, 2010, and 2012. At that time, both

Father and Mother were living in the Northwest Local School District. Under the

plan, the parties agreed that Father would be designated as the residential parent for

school purposes, and that the children would attend Monfort Heights Elementary

through the fifth grade.

       {¶3}    In August 2018, Mother moved to Monroe, Ohio, in the Lakota Local

School District. The following year, in September 2019, Father filed a motion to

terminate shared parenting, and a motion for change of parental rights and

responsibilities. In response, Mother filed a motion to modify the terms of the

shared-parenting plan to designate her as the residential parent for school purposes.

Father also filed a motion for the trial court to conduct an in camera interview with

respect to their eldest child.

       {¶4}    In late 2020 and early 2021, the matter proceeded to trial.        The

custody investigator employed by the court testified that she had interviewed Father,

Mother, the children, and Mother’s new husband. The custody investigator found



                                          2
                   OHIO FIRST DISTRICT COURT OF APPEALS



both parents provided a good environment for the children.          Nevertheless, the

custody investigator received multiple reports that the children spent a large amount

of time with paternal grandparents during Father’s parenting time, even though

Father was not employed at the time. Also, Mother’s choice to move 35 minutes

from Father created confusion for the children and placed them in the middle of

their parents’ conflict regarding schooling.    The custody investigator ultimately

recommended that the children stay in their current school system, and that the

children spend the night at their Father’s home during the school week for more

structure.

       {¶5}   After the testimony from the custody investigator, Father definitively

dismissed his request for termination of shared parenting and legal custody, and

instead, Father requested that the trial court adopt the recommendation of the

custody investigator. According to Father, the children were too tired at school on

the mornings after they had spent the night at Mother’s home. With regard to where

the children would attend school, Father testified that he wanted his younger

children to stay in the Northwest Local School District, but he did not want his eldest

child, who was in seventh grade at the time, to attend the local high school, Colerain

High School. Father also did not want the children to attend school in the Lakota

school district. Although Father was unemployed at the time of trial, he testified that

he had been looking for a job that would allow him to be present with his children.

       {¶6}   Unlike the custody investigator and Father, Mother felt that it would

be in the best interest of the children to continue roughly the same parenting-time

schedule. Mother also requested that the children attend school in her district of

residence, Lakota school district. Mother felt that the Lakota school system would


                                          3
                     OHIO FIRST DISTRICT COURT OF APPEALS



provide a good education for her children, and that the children would have friends

from church. Mother also had recently become a paramedic, which would allow her

to have the flexibility to get the children off the bus and help them with their

homework.

       {¶7}     At the conclusion of trial, the trial court granted Mother’s motion to

modify the shared-parenting plan to designate Mother as the residential parent for

school purposes.      The trial court made the decision based upon the custody

investigator’s concern over the children’s stability, both parents’ wishes that the

children not attend Colerain High School, Father’s uncertain work schedule, his

reliance on paternal grandmother for childcare, and Mother’s new job that allows her

more time with the children.

       {¶8}     Father appeals.

              The In Camera Interview Requirement in Custody Disputes

       {¶9}     In his first assignment of error, Father argues that the trial court erred

by failing to conduct an in camera interview of the parties’ eldest child prior to

designating Mother as the residential parent for school purposes.

       {¶10} Father relies on R.C. 3109.04(B)(1), which requires the trial court to

conduct an in camera interview of a child, if requested by either party, “[w]hen

making the allocation of the parental rights and responsibilities for the care of the

children under this section in an original proceeding or in any proceeding for

modification of a prior order of the court making the allocation[.]”

       {¶11} According to Mother, the modification of the terms of a shared-

parenting plan is not an allocation of parental rights and responsibilities. Therefore,

R.C. 3109.04(B) does not apply. Mother argues that the underlying proceeding is


                                            4
                    OHIO FIRST DISTRICT COURT OF APPEALS



governed by R.C. 3109.04(E)(2)(b), which contains no requirement for an in camera

interview of the minor child as requested by Father.

       {¶12} R.C. 3109.04(E)(2)(b) provides in relevant part that “[t]he court may

modify the terms of the plan for shared parenting approved by the court and

incorporated by it into the shared parenting decree * * * upon the request of one or

both of the parents under the decree.” Modifications to the terms of a shared-

parenting plan under R.C. 3109.04(E)(2)(b) can be made at any time, so long as the

modification is in the best interest of the children. Id.

       {¶13} The distinction between a “plan” and a “decree” as those terms are

used in R.C. 3109.04 was explained by the Ohio Supreme Court in Fisher v.

Hasenjager, 116 Ohio St.3d 53, 2007-Ohio-5589, 876 N.E.2d 546:

       Within the custody statute, a “plan” is statutorily different from a

       “decree” or an “order.” A shared-parenting order is issued by a court

       when it allocates the parental rights and responsibilities for a child.

       R.C. 3109.04(A)(2). Similarly, a shared-parenting decree grants the

       parents shared parenting of a child. R.C. 3109.04(D)(1)(d). An order

       or decree is used by a court to grant parental rights and

       responsibilities to a parent or parents and to designate the parent or

       parents as residential parent and legal custodian.

       However, a plan includes provisions relevant to the care of a child,

       such as the child’s living arrangements, medical care, and school

       placement. R.C. 3109.04(G). A plan details the implementation of the

       court’s shared-parenting order.

Id. at ¶ 29-30.


                                            5
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶14} Following Fisher, this court held in Fritsch v. Fritsch, 1st Dist.

Hamilton No. C-140163, 2014-Ohio-5357, ¶ 21, that R.C. 3109.04(E)(2)(b) governs

the modification of the residential parent for school purposes in a shared-parenting

plan. See Ralston v. Ralston, 3d Dist. Marion No. 9-08-30, 2009-Ohio-679, ¶ 17

(holding that the trial court was required to apply R.C. 3109.04(E)(2)(b) when

modifying the designated residential parent for school purposes); In re T.G.O., 12th

Dist. Madison No. CA2016-02-009, 2017-Ohio-151, ¶ 9.

       {¶15} Here, because the decision of the trial court only modifies the

designation of the residential parent for school purposes, it does not involve a

modification of an “order” or “decree” of the allocation of parental rights. See R.C.

3109.04(K)(7) (the designation of one parent as residential parent for school

placement purposes does not affect the designation of each parent in a shared-

parenting order as the “residential parent,” the “residential parent and legal

custodian,” or the “custodial parent” of the child).      By contrast, the in camera

interview requirement in R.C. 3109.04(B)(1) specifically refers to proceedings

“making the allocation of the parental rights and responsibilities for the care of the

children under this section in an original proceeding or in any proceeding for

modification of a prior order of the court making the allocation[.]”

       {¶16} In this case, the trial court’s decision granting Mother’s motion to

modify the terms of the shared-parenting plan to change the residential parent for

school purposes is governed by R.C. 3109.04(E)(2)(b), and the in camera interview

requirement in R.C. 3109.04(B)(1) does not apply. The trial court was not required

to hold an in camera interview of the parties’ eldest child prior to modifying the

terms of the shared-parenting plan. We overrule Father’s first assignment of error.


                                           6
                    OHIO FIRST DISTRICT COURT OF APPEALS



               Changing the Residential Parent for School Purposes

       {¶17} In his second assignment of error, Father argues that the trial court

erred in designating Mother as the residential parent for school purposes.

       {¶18} Father argues that the trial court erred by failing to properly apply R.C.

3109.04(E)(1)(a). R.C. 3109.04(E)(1)(a) provides in relevant part that “[t]he court

shall not modify a prior decree allocating parental rights and responsibilities for the

care of children” unless a change of circumstances has occurred, and “the

modification is necessary to serve the best interest of the child.” According to Father,

Mother created the change of circumstances by moving away from the Northwest

Local School District to Butler County.

       {¶19} R.C. 3109.04(E)(1)(a) does not apply in this case. As stated above, the

court in Fisher recognized the distinction in R.C. 3109.04 between the modification

of a decree and modification of terms of the shared-parenting plan.          The Ohio

Supreme Court recently reaffirmed this distinction: “R.C. 3109.04(E)(1)(a) allows for

modification of a shared-parenting decree. R.C. 3109.04(E)(2)(a) and (b) allow for

the modification of the terms of a shared-parenting plan.” Bruns v. Green, 163 Ohio

St.3d 43, 2020-Ohio-4787, 168 N.E.3d 396, ¶ 11.

       {¶20} As this court held in Fritsch, a change in designation of a residential

parent for school purposes in a shared-parenting plan constitutes a modification of

the terms of the plan and is governed by R.C. 3109.04(E)(2)(b). Fritsch, 1st Dist.

Hamilton No. C-140163, 2014-Ohio-5357, at ¶ 21. Because R.C. 3109.04(E)(1)(a)

does not apply, the trial court was not required to find a change of circumstances

prior to modifying a term of the shared-parenting plan.




                                           7
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶21} Finally, Father argues that the trial court erred in determining that the

best interests of the children would be served by designating Mother as the

residential parent for school purposes. Father argues that the trial court erred in

applying the best-interest factors in R.C. 3109.04(F)(1). R.C. 3109.04(F)(1) provides

a nonexhaustive list of eight factors a trial court must consider when determining the

best interests of a child for purposes of “an original decree allocating parental rights

and responsibilities for the care of children or a modification of a decree allocating

those rights and responsibilities * * *.”

       {¶22} Father’s weight-of-the-evidence argument assumes that the best-

interest factors in R.C. 3109.04(F)(1) govern the analysis in R.C. 3109.04(E)(2)(b),

which allows the trial court to modify the terms of the shared-parenting plan so long

as “the modification is in the best interest of the children.” However, nothing in R.C.

3109.04(E)(2)(b) explicitly requires the trial court to examine the factors in R.C.

3109.04(F)(1), and R.C. 3109.04(F)(1) by its terms applies to “an original decree

allocating parental rights and responsibilities for the care of children or a

modification of a decree allocating those rights and responsibilities”—not

modifications of terms of the shared-parenting plan. See Fisher, 116 Ohio St.3d 53,

2007-Ohio-5589, 876 N.E.2d 546, at ¶ 29 (determining that the custody statute

distinguishes between “plan” and “decree”). Therefore, although the trial court was

required to consider the children’s best interest in modifying the terms of the shared-

parenting plan with regard to school placement, the trial court was not required to

specifically consider the factors enumerated in R.C. 3109.04(F)(1).

       {¶23} As a general matter, modifications to a shared-parenting plan are

reviewed for an abuse of discretion. Hall v. Hall, 4th Dist. Adams No. 16CA1030,


                                            8
                   OHIO FIRST DISTRICT COURT OF APPEALS



2017-Ohio-8968, ¶ 19. Here, the trial court decided that the children’s best interests

would be served by attending the Lakota school district in Mother’s neighborhood.

The record supports that decision.

       {¶24} Father and Mother clearly could not agree on where to send their

children to school. Both parents testified that they did not want their eldest child to

attend Colerain High School; however, a continuation of Father as residential parent

for purposes of school placement meant that their eldest child would attend Colerain

in less than two years, unless the parents could agree otherwise. The eldest child

relayed to the custody investigator that he had heard Colerain was not “the greatest”

and that his parents would have to “figure out” where he would attend high school.

One of their younger children struggled in school and had an individualized

education plan, which would likely require the child to attend a public high school.

       {¶25} In addition, Mother started a new job as a paramedic, which would

allow her more time to be involved with her children’s schooling. The record shows

that paternal grandmother provided a great deal of the childcare during Father’s

parenting time. Father was unemployed at the time of trial, and so his work schedule

was unknown.

       {¶26} Ultimately, the trial court had a difficult decision to make for these

children, and this decision was not an abuse of discretion. We overrule Father’s

second assignment of error.

                                        Conclusion

       {¶27} The trial court did not abuse its discretion in modifying the parties’

shared-parenting plan to designate Mother as the residential parent for school

purposes. We affirm the judgment of the trial court.


                                          9
                    OHIO FIRST DISTRICT COURT OF APPEALS


                                                                     Judgment affirmed.



BERGERON, P.J., and BOCK, J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                           10